ORDER

PER CURIAM.
Appellant Damon Willis (“Movant”) appeals the judgment denying, without an evidentiary hearing, his Rule 29.15 motion to vacate, set aside, or correct the judgment or sentence. Movant asserts the motion court clearly erred in denying his motion as he was deprived of his constitutional right to effective assistance of counsel.
The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
*320We affirm the judgment pursuant to Rule 84.16(b).